                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                         Case No. 10‐CR‐0230(22) (PJS/FLN)

                     Plaintiff,

v.                                                               ORDER

CESAR SEVILLA‐ACOSTA,

                     Defendant.


       Cesar Sevilla‐Acosta, pro se.

       Defendant Cesar Sevilla‐Acosta was convicted by a jury of conspiring to

distribute more than 1,000 kilograms of marijuana and was sentenced to 135 months in

prison. In November 2016, Sevilla filed a motion for a sentence reduction under 18

U.S.C. § 3582(c)(2). ECF Nos. 1095, 1103. That motion was denied, ECF No. 1105, and

the Eighth Circuit affirmed the denial on appeal, United States v. Sevilla‐Acosta, 724

F. App’x 510 (8th Cir. 2018). In November of 2019, Sevilla again filed a motion for a

sentence reduction under § 3582(c)(2), and this Court again denied the motion. ECF

Nos. 1145, 1146. This matter is now before the Court on Sevilla’s third motion for a

sentence reduction. ECF No. 1149. In support of his motion, Sevilla lists a number of

classes that he has taken and jobs that he has held while in prison in order to prepare for

his reentry into society, and the Court commends Sevilla for his efforts. However, for

the same reasons that the Court has previously declined to exercise its discretion to
reduce Sevilla’s sentence under § 3582(c)(2), the Court now denies Sevilla’s third motion

for a sentence reduction. See United States v. Granados, 830 F.3d 840, 842 (8th Cir. 2016)

(where a defendant is eligible for a reduced sentence under § 3582(c)(2), relief is

discretionary, not an entitlement).

       To the extent Sevilla’s motion is construed as a motion for compassionate release

pursuant to § 3582(c)(1)(A), the motion is denied because Sevilla has not exhausted his

administrative remedies. Under § 3582(c)(1)(A), a defendant may only move for a

reduced sentence “[1] after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf

or [2] the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .” Sevilla does not contend that he asked

the Bureau of Prisons to bring a motion on his behalf, and consequently he has failed to

exhaust his administrative remedies.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for a sentence reduction [ECF

No. 1149] is DENIED.


 Dated: April 14, 2020                         s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge


                                             -2-
